DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of June 28, 2019 are hereby accepted as FORMAL.

Please note that any mention of the line numbers in claims refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of independent claim 17 is as follows:
“17. A target for vehicle sensor calibration, the target comprising: a surface, wherein the surface includes an aperture of a first shape, wherein a range sensor coupled to a vehicle generates a range capture dataset that includes a range- based representation of the surface and a range-based representation of the aperture in the surface; and a visual marking of a second shape on the surface, wherein a camera coupled to the vehicle generates a camera capture dataset that includes a visual representation of the visual marking, wherein the vehicle generates a transformation that transforms a relative position of the range-based representation of the aperture and the visual representation of the visual marking into the known relative position on the sensor target of the aperture and of the visual marking, wherein the vehicle calibrates interpretation of one or more outputs from the camera and of one or more outputs from the range sensor using the transformation.”  (Underling and bold added).
Overall, independent claim 17 is indefinite and unclear in context as to what is claimed. Particularly, in the preamble on line 1 of the claim, the claim is presented as being directed to claiming, “A target for vehicle sensor calibration,” but only the claimed features in bold in the body of the claim relate to what is claimed, with the underlined claim language having nothing to do with what is claimed.  The underlined claim language in claim 17 seems to relate to the disclosed system in the application, not to the claimed, “target for vehicle sensor calibration.”  For purposes of examination, claim 17 is interpreted as only being directed to what is in bold above.
Each of dependent claims 18-20 is unclear, at least, in that it depends from unclear, independent claim 17.


Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Walls et al (US 11,067,693 B2), hereinafter Walls et al (‘693).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of vehicular sensor systems.
The text of independent claim 1 is as follows:
“1. A system for vehicle sensor calibration, the system comprising: a camera coupled to a vehicle that is located within a calibration environment; a range sensor coupled to the vehicle; a memory storing instructions; and a processor that executes the instructions, wherein execution of the instructions by the processor causes the processor to: receive a range capture dataset from the range sensor, receive a camera capture dataset from the camera, identify, in the range capture dataset, a range-based representation of a sensor target that is located in the calibration environment, wherein the sensor target includes a surface with an aperture, wherein the range-based representation of the sensor target includes a range-based representation of the aperture, identify, in the camera capture dataset, a visual representation of a visual marking that is on the surface of the sensor target, wherein a relative position on the sensor target of the aperture and the visual marking is known, generate a transformation that transforms a relative position of the range- based representation of the aperture and the visual representation of the visual marking into the known relative position on the sensor target of the aperture and of the visual marking, and calibrate interpretation of one or more outputs from the camera and of one or more outputs from the range sensor using the transformation.”
Looking, first, to independent claim 1, Walls et al (‘693) plainly shows, “A system for vehicle sensor calibration …” (line 1), noting, for example, column 1, lines 7-12, and, column 3, line 62 through column 4, line 3.
In Walls et al (‘693), the claim 1, “camera coupled to a vehicle that is located within a calibration environment” (line 2) is met by any one or more of the Walls et al (‘693) cameras, for example, see item 126 in drawing Figure 1, where the cameras 126 are “coupled to a vehicle,” where the vehicle is item 100 in Walls et al (‘693).  In Walls et al (‘693), the cameras are “within a calibration environment” in that they are in the vehicle 100 in a “surrounding environment to perform a calibration on-the-fly” (column 2, lines 7-10).
Next, in Walls et al (‘693), the claim “range sensor coupled to the vehicle” (line 3) is met by any of the range sensors in Walls et al (‘693), such as the “RADAR Sensor(s)” 123, the “LIDAR Sensor(s)” 124, and “Sonar Sensor(s)” 125, each of which is illustrated in drawing Figure 1.
The claim 1 “memory storing instructions” (line 4) is met by Walls et al (‘693) by any memory in that patent that stores computer or processor instructions to implement the invention, noting, for example, column 5, lines 40-49, with “memory 210” with “computer-readable instructions …” (lines 46-47).
The claim 1, “processor that executes the instructions …” (lines 5-6) is met in Walls et al (‘693) by the disclosed “processor 110,” which is illustrated in each of Figure 1 and Figure 2.
The claim 1 limitation on line 7 that has the recited “processor” to “receive a range capture dataset from the range sensor” is met by the Walls et al (‘693) processor receiving the range data output from the disclosed radar or lidar or sonar, noting, for example, column 5, lines 50-59.  In Walls et al (‘693), “range” is discussed variously as “depth information” (e.g., column 7, lines 26-34) or “distance” in the singular or plural (e.g., column 10, lines 32-43).
Similarly, the claim 1 limitation on line 8 that has the recited “processor” to “receive a camera capture dataset from the camera” is met by the Walls et al (‘693) processor receiving camera data, noting, for example, column 5, lines 50-59.
On lines 9-12 of independent claim 1, the claim limitations, “identify, in the range capture dataset, a range-based representation of a sensor target that is located in the calibration environment, wherein the sensor target includes a surface with an aperture, wherein the range-based representation of the sensor target includes a range-based representation of the aperture” are partially-met by Walls et al (‘693), noting, for example, column 7, lines 26-44 (noting, especially: “discontinuities in depth information”; “general differences in depths between different areas”; and, “different types of surfaces.”); column 10, lines 20-31 (noting, especially: “to identify characteristics therein that are indicative of objects and aspects associated with the objects”; “differences in depth … the presence of different aspects of the surrounding environment”); and, column 10, lines 32-34 (noting, especially: “data points abruptly shift in distances”).  However, Walls et al (‘693) does not disclose that the identifying is applied to “an aperture” as claimed in claim 1.
In Walls et al (‘693), the range dataset is processed to identify a wide variety of objects in the environment of the vehicle, such as,  signs, posts, and individual trees (column 10, lines 10-17; column 17, lines 25-30; column 14, lines 4-23).  In that Walls et al (‘693) generally discloses the detection of discontinuities in depth on objects in the field of view to detect edges, and in that apertures or holes in objects would likewise be detected as discontinuities in depth, it would have been obvious to one of ordinary skill-in-the-art that Walls et al (‘693) could use the range dataset to detect apertures or holes in objects in the environment, “to provide awareness of the separate aspects such that the comparisons between the camera image and the point cloud data become more intuitive” (column 10, lines 14-17) so as to optimize the detection of features of objects of interest in the environment of the vehicle, such as holes or apertures in such objects.  Walls et al (‘693) discloses “signs” as one example of items to be identified in the surroundings of the vehicle.  Among “signs” generally, some signs have light sources with apertures, such as lights for school zones.  It is noted that if the range dataset did not account for apertures or holes in objects, that this would tend to degrade the correction between that dataset and images containing apertures or holes in objects of interest.  Alternatively, in that Walls et al (‘693) discloses “signs” as objects to be identified, it would have been obvious to one of ordinary skill-in-the-art that the “signs” in Walls et al (‘693) could include signs with light sources with apertures, such as school zone signs.
Further, in Walls et al (‘693), the claim limitations “identify, in the camera capture dataset, a visual representation of a visual marking that is on the surface of the sensor target, wherein a relative position on the sensor target of the aperture and the visual marking is known” (lines 13-15).  These further limitations of are met by Walls et al (‘693) as applied above to claim 1 in that a sign as identified (e.g., a school zone sign) would be identified by the markings on the sign and by the aperture with the lighting source of the sign in the camera data.  In Walls et al (‘693), please see column 10, lines 10-13 and 20-34.
On lines 16-19 of claim 1, the claim limitations, “generate a transformation that transforms a relative position of the range- based representation of the aperture and the visual representation of the visual marking into the known relative position on the sensor target of the aperture and of the visual marking” are met by Walls et al (‘693) as applied to claim 1, noting, for example, the disclosure relating to transformations, such as column 7, lines 52-67.
The final limitations on lines 20-21 of claim 1 to “calibrate interpretation of one or more outputs from the camera and of one or more outputs from the range sensor using the transformation” are met by Walls et al (‘693) as applied above to claim 1, noting, for example, column 11, lines 1-13.  It is noted that the phrase, “one or more outputs” could also be met in Walls et al (‘693) by the use of iteration in the calibration, noting, for example, column 8, line 65 through column 9, line 19.
In that each and every claimed feature set forth in independent claim 1 is plainly met by Walls et al (‘693) as applied above, independent claim 1 is obvious over Walls et al (‘693) as applied above.
The further limitations of dependent claim 2 are met by Walls et al (‘693) as applied above to independent claim 1, in that Walls et al (‘693) discloses the use of a lidar, noting, for example, item 124 in Figure 1, and column 2, lines 24-26.
Likewise, the further limitations of dependent claim 3 are met by Walls et al (‘693) as applied above to independent claim 1, in that Walls et al (‘693) discloses the use of a radar, noting, for example, item 123 in Figure 1, and column 15, lines 38-41.
In addition, the further limitations of dependent claim 4 are met by Walls et al (‘693) as applied above to independent claim 1, in that Walls et al (‘693) discloses the use of a sonar, noting, for example, item 125 in Figure 1, and column 15, lines 38-41.  It is noted that in the usual and ordinary sense of the words sonar and sodar, a sonar is used under water, and a sodar is used in air.  In any case, in that Walls et al (‘693) discloses the use of sonar, it would have been obvious to one of ordinary skill-in-the-art that alternatively a sodar sensor could be used in place of the sonar sensor, in that both are returned-wave sound systems, with reasonably expectation of success, in that both systems operate of the same principle.
Next, as for the further limitations of dependent claim 5, Walls et al (‘693) discloses the use of transformations as applied above to independent claim 1, but Walls et al (‘693) is silent as to the use of matrices.  In that Walls et al (‘693) discloses the use of transformations, and in that matrices are used in linear algebra to implement transformations, it would have been obvious to one of ordinary skill-in-the-art that the Walls et al (‘693) could be implemented with matrices with reasonable expectation of success.
With respect to the further limitations of dependent claim 6, in that Walls et al (‘693) discloses identification of objects in the environment based on the distribution of sensor data, it would have been obvious to one of ordinary skill-in-the-art that the distribution of sensor features could be characterized by the distances between centers of the features as a convenient metric of distance between features that may be ill-defined as to shape and extent, the use of centers of centroids being more efficient and straightforward.
As for the further limitations of dependent claims 7 and 8, these seem to suggest a bullseye pattern.  In that the calibration in view in Walls et al (‘693) is to overcome an error in alignment between a plurality of sensors so as to gain an alignment of the sensors (column 9, lines 3-19), it would have been obvious to one of ordinary skill-in-the-art to align the calibration features in a concentric manner in order to simplify the detection of the alignment error between the sensors.
Regarding the further limitations of dependent claim 9, these are met by Walls et al (‘693) as applied above to independent claim 1 in that the iterative calibration in Walls et al (‘693) would repeatedly obtain a dataset for each of sensors after an earlier transformation correction to test for the need for another iteration by determining any needed transformation that is greater than a certain threshold.  For example, in Walls et al (‘693), please see column 9, lines 3-19.
The remarks with respect to independent claim 10 are substantially those made above with respect to independent claim 1, in that claim 10 is the method claim corresponding to the apparatus of claim 1.
The remarks with respect to dependent claim 11 are substantially those made above with respect to dependent claims 2-4, in that claim 11 is the method claim corresponding to the apparatus of claims 2-4.
The remarks with respect to dependent claim 12 are substantially those made above with respect to dependent claim 5, in that claim 12 is the method claim corresponding to the apparatus of claim 5.
The remarks with respect to dependent claim 13 are substantially those made above with respect to dependent claim 6, in that claim 13 is the method claim corresponding to the apparatus of claim 6.
The remarks with respect to dependent claim 14 are substantially those made above with respect to dependent claim 7, in that claim 14 is the method claim corresponding to the apparatus of claim .
The remarks with respect to dependent claim 15 are substantially those made above with respect to dependent claim 8, in that claim 15 is the method claim corresponding to the apparatus of claim 8.
The remarks with respect to dependent claim 16 are substantially those made above with respect to dependent claim 9, in that claim 16 is the method claim corresponding to the apparatus of claim 9.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wikimedia Commons Image “Solar Powered School Zone flashing light warning system,” hereinafter Wikimedia Image, in view of Walls et al (‘693).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of vehicular sensor systems.
Taking independent claim 17, first, “a surface, wherein the surface includes an aperture of a first shape” (line 2) is met by the surface of the imaged sign in Wikimedia Image with the “aperture of a first shape,” where the “aperture of a first shape” is either of the apertures of the two lighting devices.  Further, the claim 17, “visual marking of a second shape on the surface” (line 6) is met by any alphanumeric text on the sign in Wikimedia Image, or by the circle surrounding the number “40” on the sign.  As explained in section 5 above, the “wherein …” phrases in claim 17 do not have meaning in describing the claimed subject matter in that neither of these phrase describes either the “surface” (line 2), the “aperture” (line 2), nor the “visual marking” (line 6).  Further, in claim 17, neither of the “wherein …” phrases recites a claim feature of the claimed “target for vehicle sensor calibration” (line 1).  However, Wikimedia Image does not disclose that the pictured sign is “A target for vehicle sensor calibration” (line 1).
Walls et al (‘693) teaches the use of “signs” and “traffic signs” as targets for vehicle sensor calibration for the advantage of being able to use, “perceived aspects of a surrounding environment to perform calibration on-the-fly” (column 2, lines 7-10), noting, for example, column 10, lines 10-13 (“signs”); column 14, lines 11-14 (“signs”); column 15, lines 26-31 (“signs,” “traffic signs”); and, column 17, lines 27-30 (“traffic signs”).
Thus, it would have been obvious to one of ordinary skill-in-the-art to use the Wikimedia Image sign as a “target for vehicle sensor calibration” as taught by Walls et al (‘693) for the advantages taught by Walls et al (‘693).
Since the applied combination as applied to independent claim 17 above has each and every claimed feature of independent claim 17, independent claim 17 is obvious over the applied combination.
As for the further limitations of dependent claim 18, these are met by the applied combination as applied above to claim 17, in that the aperture for either of the lights in Wikimedia Image is round, and in that the circle marking around the number “40” in Wikimedia Image is round.
Next, the further limitations of dependent claims 19 and 19 are not disclosed in the applied combination.  However, in that the lights with apertures in Wikimedia Image are for drawing attention to the traffic sign, it would have been obvious to one of ordinary skill-in-the-art that the lights with apertures could be placed any place on the Wikimedia Image sign, including in the center of the circle on the sign (claim 19), or within the circle on the sign (claim 20).

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Wikipedia entry for “School Zone” is cited as being of interest for showing two images of signs with visual markings in the form of the visual information on the sign, and with apertures for lighting devices.
The Wu et al article is of general interest for relating to detecting traffic signs using lidar.
Gao et al (‘196) is of general interest for the disclosed use of calibration markers.
Each of Bradley et al (‘483) and Bradley et al (‘484) is of general interest for the use of “calibration transforms.” 
Yomo et al (‘713) is of general interest for the disclosed calculation of a displacement between a camera and a radar.
Each of Matsumoto et al (‘634) and Baba (‘927) is of general interest for the disclosure relating to the determination of axial misalignment between a camera and a radar.
Zhu et al (‘396) is of general interest for showing the cross-validating of two sensors.
Jones et al (‘477) is of general interest for Figure 2, particularly items 216, 218, and 22 in that figure.
Each of Takahashi (‘896), Yu et al (‘326), and Inomata (‘467) is of general interest for the disclosure relating to the alignment of a radar and a camera.
Park et al (‘526) is of general interest for Figure 5.
Appia et al (‘573) is of general interest for the disclosure relating to the alignment matrix for a camera-radar system.
Jackson (‘743) is of general interest for Figure 11.
Rosenberg (‘181) is of general interest for Figure 1 and Figure 4.
Saunders et al (‘345) is of general interest for Figure 2.
“ANT-1F, ANT1F, Bendix Weather Radar Antenna Drive and Dish” is cited to show a surface defining an RF aperture with visual markings on the surface, which is similar to claim 17, except that it is not for vehicle sensor calibration.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648